Citation Nr: 0402596	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  01-09 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of service connection for a chronic 
pulmonary disorder to include asthma.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel



INTRODUCTION

The veteran served on active duty from August 1980 to March 
1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  Service connection for a chronic pulmonary disorder to 
include asthma was denied in a rating decision dated in March 
1988; notice of that decision was provided in March 1988.  

3.  The veteran did not appeal the March 1988 rating action.  

4.  Evidence received since the March 1988 rating decision 
bears directly and substantially on the matter on appeal and 
is so significant that it must be considered in making a 
decision on the merits of the claim.  

5.  Competent evidence of record indicates that the veteran's 
post-service chronic pulmonary disorder with underlying 
asthma is associated with his period of active service.  



CONCLUSIONS OF LAW

1.  The March 1988 rating decision that denied service 
connection for a chronic pulmonary disorder to include asthma 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2003).  

2.  New and material evidence sufficiently significant that 
it must be considered in order to fairly decide the merits of 
the claim has been received so as to permit a reopening of 
the veteran's claim of service connection for a chronic 
pulmonary disorder to include asthma.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2003).  

3.  The veteran's chronic pulmonary disorder to include 
asthma was incurred in service.  38 U.S.C.A. §§ 1101, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 4.3 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) emphasized 
VA's obligation to notify claimants what information or 
evidence is needed to substantiate a claim and affirmed VA's 
duty to assist claimants by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002).  The law applies to all claims filed on 
or after the date of its enactment or, as in this case, filed 
before the date of enactment and not yet subject to a final 
decision as of that date because of an appeal filed which 
abated the finality of the decision appealed.  38 U.S.C.A. 
§ 5107, Note (West 2002).  In addition, VA promulgated 
regulations that implement the statutory changes effected by 
the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2003).  

The Board has considered this new legislation with regard to 
the issue on appeal.  The Board finds, given the favorable 
action taken hereinbelow, that no further assistance in 
developing the facts pertinent to this issue is required at 
this time.  

New and material evidence

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The United States Court of Appeals for Veterans Claims 
summarized the analysis in determining whether evidence is 
new and material in Evans v. Brown, 9 Vet. App. 273 (1996).  
VA must first determine whether the newly presented evidence 
is "new," that is, not of record at the time of the last 
final disallowance of the claim and not merely cumulative of 
other evidence that was then of record.  If new, the evidence 
must be "probative" of the issues at hand.  

There is, however, no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

In this particular case, the RO denied service connection for 
a chronic pulmonary disorder to include asthma in a March 
1988 rating decision for a lack of any evidence that 
indicated or suggested treatment or diagnosis of a bronchial 
or pulmonary disorder during the veteran's period of service.  
The veteran never filed a notice of disagreement with that 
rating; thus, the November 1993 rating decision is final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 
20.302, 20.1103.  

At the time of the March 1988 rating decision, the RO 
considered the veteran's service medical records that 
revealed bouts of viral syndrome, chest congestion, and 
sinusitis.  At the time of the rating decision, the RO also 
considered private medical records that dated from 1983 to 
1987 that showed treatment for such symptoms as sinus 
congestion, wheezing, allergic reactions, hay fever, and 
asthma.  Based on the evidence of record, the RO determined 
that there was no basis for an award of service connection 
for a chronic pulmonary disorder to include asthma.  

Evidence received since the March 1988 rating action includes 
duplicate copies of the veteran's service medical records; 
duplicate copies of private medical records; a report from a 
VA examination conducted in March 2003; private medical 
records dated from April 2002 to May 2003; and a private 
physician's statement dated in September 2003.  

The Board concludes that new and material evidence has been 
received from the veteran in support of his service 
connection claim for a chronic pulmonary disorder to include 
asthma so as to warrant a reopening of the claim.  That is, 
VA has received evidence that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Specifically, the Board points to the private physician's 
statement dated in September 2003 in which the physician 
opined that the veteran had a long history of asthma and that 
in agreement with the pulmonologist who treated the veteran 
in 1985, the veteran had an underlying asthma often 
exacerbated by viral illnesses.  As noted above, for the sole 
purpose of determining whether the claim should be reopened, 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. at 510.  

Thus, the Board recognizes that the above-noted evidence is 
clearly new, as it was not associated with the record at the 
time of the prior rating decision in March 1988.  
Furthermore, the evidence is material in that it is probative 
of the issue at hand, that is whether the veteran's chronic 
pulmonary disorder to include asthma is related to his period 
of service.  

In view of the above, the Board concludes that new and 
material evidence has been received in support of the 
veteran's claim of service connection for a chronic pulmonary 
disorder to include asthma and therefore, his service 
connection claim is reopened.  

Service connection

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Continuity of symptomatology, however, is required where a 
condition noted during service is not shown to be chronic.  
38 C.F.R. § 3.303(b).  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id.  

Under the factual circumstances of this case, the Board notes 
that service connection for a chronic pulmonary disorder to 
include asthma is warranted.  The Board notes that there are 
several notations during service of symptoms associated with 
a viral syndrome, including bronchitis, sinus, and chest 
congestion over a period of four years.  Additionally, in 
private medical records dated as early as June 1984, there 
are indications of a history of asthmatic bronchitis and 
related symptoms.  Moreover, the evidence of record supports 
that the veteran has been treated for pulmonary-related 
symptoms since his separation from service.  Thus, in this 
respect, service connection is warranted.  

During the VA examination dated in March 2002, the examiner 
attributed the veteran's development of viral syndrome and 
bronchitis to his extensive nicotine smoking habit rather 
than to incidents of bronchitis and sinusitis in service.  

The September 2003 statement by Dr. S. Judd, indicates that a 
history of an underlying asthmatic disorder was exacerbated 
by viral illnesses.  Also, the physician noted a history of 
asthma since 1980 and treatment by a pulmonologist beginning 
in 1985.  Also, private medical records dated from 1984 to 
1987 note a history of underlying asthma with acute 
exacerbation secondary to viral syndrome, asthmatic 
bronchitis and associated recurring symptoms.  

Thus, in light of the above, service connection is warranted.  
Any doubt that arises concerning the etiology of a particular 
disability alleged to be connected to the veteran's period of 
service will be resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  The Board 
concludes that there is an approximate balance between 
positive and negative evidence as to the merits of the 
veteran's claim; thus, the benefit of the doubt in resolving 
this issue will be given to the veteran.  38 U.S.C.A. 
§§ 1154, 5107.  Therefore, the Board has determined that 
service connection for a chronic pulmonary disorder to 
include asthma is therefore granted.  



ORDER

New and material evidence having been received, the veteran's 
claim to reopen his service connection claim is granted.  

Service connection for a chronic pulmonary disorder to 
include asthma is granted.  



____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



